              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 1 of 18




 1                                                                        The Honorable Robert A. Jones

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9   JANIS PEDERIS BRIEDIS, JIL LISA
     PETERSON-BRIEDIS, and SAMBODHA,
10   INC., a Washington corporation,                            No. 2:19-cv-01494-RAJ
11                                      Plaintiffs,             DEFENDANT’S ANSWER TO
                                                                FIRST AMENDED COMPLAINT
12            v.
13   ROBERT J. SCOFIELD, also known as BE                       JURY TRIAL DEMANDED
     SCOFIELD,
14
                                        Defendant.
15

16            For her answer to Plaintiffs’ First Amended Complaint, Defendant Be Scofield admits,

17   denies and alleges as follows:

18                                                    I.   PARTIES
19            1.        Plaintiffs Janis Briedis and Jil Peterson-Briedis are individuals, married to each

20   other, residing in Orcas Island, San Juan County, Washington. They bring this action in

21   response to the false and defamatory article, “Aravindan Himdara and the Mysterious Orcas

22   Island Death of Carla Jean Shaffer” (“the Article”), that Defendant authored regarding

23   Plaintiffs and published on the Internet, which damages Plaintiffs’ reputations, places them in a

24   false light, unreasonably intrudes upon their seclusion, and otherwise causes them injury. A

25   true and accurate copy of the Article is attached hereto as Exhibit A.

26            ANSWER: Defendant admits plaintiffs Janis Briedis and Jil Peterson-Briedis are

27   married individuals residing in Orcas Island, San Juan County, Washington. Defendant admits
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 1                                                             L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 2 of 18




 1   she authored the Article attached to the First Amended Complaint as Exhibit A, and that she

 2   posted the Article on the Internet. Defendant denies the remaining allegations in paragraph 1.

 3

 4            2.        Plaintiff Sambodha, Inc., is a corporation owned and operated by Plaintiff Janis

 5   Briedis with its principal place of business in Orcas Island, San Juan County, Washington. It

 6   brings this action in response to the Article authored by Defendant regarding Plaintiffs and

 7   published on the Internet which damages Plaintiff Sambodha, Inc.’s reputation in its industry,

 8   places it in a false light, and otherwise causes it injury.

 9            ANSWER: Defendant admits plaintiff Sambodha, Inc. has its principal place of

10   business in San Juan County, Washington. Defendant lacks information sufficient to admit or

11   deny the owner or operator of Sambodha, Inc. Defendant denies the remaining allegations in

12   paragraph 2.

13

14            3.        Defendant Robert J. Scofield, also known as Be Scofield, is an individual, who

15   authored and published the Article on the Internet with the explicit and malicious intent to harm

16   Plaintiffs. The Article was published on a website operated by Defendant, and is located at the

17   following URL: https://gurumag.com/aaravindha-himadra-and-the-mysterious-orcas-island-

18   death-of-carla-jean-shaffer.

19            ANSWER: Defendant denies her name is Robert J. Scofield. Defendant admits she

20   published the Article on the Internet at https://gurumag.com/aaravindha-himadra-and-the-

21   mysterious-orcas-island-death-of-carla-jean-shaffer. Defendant denies the remaining

22   allegations in paragraph 3.

23

24                                      II.   JURISDICTION AND VENUE
25            4.        This Court has subject matter jurisdiction under Rev. Code Wash. § 2.08.010.

26            ANSWER: Defendant admits the Court has subject matter jurisdiction.

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 2                                                           L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 3 of 18




 1            5.        This Court has personal jurisdiction because, upon information and belief,

 2   Defendant allegedly, personally researched the Article in Washington State and because the

 3   Article has been read by individuals throughout San Juan County and the State of Washington

 4   and because the harm caused by the Article was directed at Plaintiffs and because the Article in

 5   fact causes harm to Plaintiffs.

 6            ANSWER: Defendant admits she researched the article in Washington State.

 7   Defendant lacks information sufficient to admit or deny whether individuals in San Juan

 8   County or the State of Washington read the article and therefore denies the same. Defendant

 9   denies the remaining allegations and legal conclusions in paragraph 5.

10

11            6.        Venue is proper in this Court under Rev. Code Wash. § 4.12.020 and/or CR

12   82(a)(3).

13            ANSWER: Defendant admits venue is proper.

14

15                                      III.   FACTUAL ALLEGATIONS
16            7.        On or about January 24, 2018, Defendant Scofield published the Article with the

17   malicious intent of harming Plaintiffs.

18            ANSWER: Defendant denies the allegations in paragraph 7. Defendant further states

19   she published the Article on or about January 24, 2019.

20

21            8.        The Article maliciously and falsely accuses Plaintiff Janis Briedis of, among

22   other things, being a cult leader, sexual predator, and murderer, and engaging in abusive and

23   criminal behavior, and other acts of moral turpitude.

24            ANSWER: Defendant denies the allegations in paragraph 8.

25

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 3                                                           L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 4 of 18




 1            9.        The Article also maliciously and falsely accuses Plaintiff Jil Peterson-Briedis

 2   and Plaintiff Sambodha, Inc. of being somehow involved in or complicit with those criminal

 3   acts and other immoral behavior.

 4            ANSWER: Defendant denies the allegations in paragraph 9.

 5

 6            10.       The Article purports to be the result of an inadvertent investigation by

 7   Defendant of incidents occurring on or around the years 2005 and 2006 related to horrific

 8   injuries to and the untimely death of an Orcas Island resident named Carla Jean Shaffer.

 9   Despite the incidents being officially investigated by law enforcement and declared self-

10   inflicted/suicide, Defendant inappropriately and misleadingly characterizes Ms. Shaffer’s death

11   as “unsolved.”

12            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

13   adequately or accurately described it. Defendant denies the allegations in paragraph 10.

14

15            11.       Throughout the Article, Defendant utilizes a litany of hearsay from various

16   sources, many of whom are unidentified, and fragmented quotes to accuse Plaintiffs of causing

17   Ms. Shaffer’s violent injuries and ultimate death. Defendant fails to mention that Plaintiffs

18   Janis Briedis and Jil Peterson-Briedis were visiting Europe at the time of Ms. Shaffer’s self-

19   inflicted attack.

20            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

21   adequately or accurately described it. Defendant denies the allegations in paragraph 11.

22

23            12.       Through inference and intentional verbal maneuvering throughout the Article,

24   Defendant characterizes Plaintiffs as a “cult” and falsely accuses them of physically injuring,

25   sexually assaulting, and eventually murdering Ms. Shaffer.

26            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

27   adequately or accurately described it. Defendant denies the allegations in paragraph 12.
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 4                                                             L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 5 of 18




 1

 2            13.       The Article also includes seven (7) photographs of Plaintiff Janis Briedis, which

 3   are used without his consent.

 4            ANSWER: Defendant admits the Article contains photographs of Plaintiff Janis

 5   Briedis. Defendant denies the remaining allegations in paragraph 13.

 6

 7            14.       Plaintiffs are well respected, kind, non-violent, productive and positive members

 8   of society who have dedicated their careers to helping others live happier and more mindful

 9   lives.

10            ANSWER: Defendant lacks information sufficient to admit or deny the allegations in

11   paragraph 14 and therefore denies them.

12

13            15.       The Article is abusive, harassing, derogatory, and defamatory, and was

14   published with the specific intent to ruin Plaintiffs’ personal and professional reputations and

15   otherwise injure Plaintiffs.

16            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

17   adequately or accurately described it. Defendant denies the allegations in paragraph 15.

18
19            16.       As a result of Defendant’s actions in authoring and publishing the Article,

20   Plaintiff have been irreparably harmed and continue to be harmed.

21            ANSWER: Defendant denies the allegations in paragraph 16.

22

23                                       IV.    CAUSES OF ACTION
24   Count I: Defamation – Libel and Libel Per Se

25            17.       Plaintiffs repeat and reallege each and every allegation contained above and

26   below as though fully set forth herein.

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                   Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 5                                                            L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 6 of 18




 1             ANSWER: Defendant re-alleges her responses in paragraphs 1-16 as fully set forth

 2   herein.

 3

 4             18.      Defendant intentionally and maliciously authored and published the Article

 5   regarding Plaintiffs, which among other things falsely accuses them of criminal activity and

 6   other acts of moral turpitude.

 7             ANSWER: Defendant admits she intentionally published the Article. The Article

 8   speaks for itself. Defendant denies that Plaintiffs have adequately or accurately described it.

 9   Defendant denies any remaining allegations in paragraph 18.

10

11             19.      Defendant authored and published the Article without privilege or authorization.

12             ANSWER: Defendant denies the allegations in paragraph 19.

13

14             20.      The Article is false and defamatory because it does not describe real events that

15   actually occurred. Plaintiffs are not engaged in cult activity, nor do they participate in abusive

16   or criminal behavior. They were not responsible for and were in no way involved with the

17   injuries and ultimately death of Carla Jean Shaffer.

18             ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

19   adequately or accurately described it. Defendant lacks information regarding Plaintiffs’

20   understanding of “cult activity,” and lacks information sufficient to admit or deny whether

21   plaintiffs participate in abusive or criminal behavior, and whether they were involved with the

22   death of Carla Jean Shaffer, and Defendant therefore denies those allegations. Defendant

23   denies any remaining allegations in paragraph 20.

24

25             21.      The Article constitutes libel per se as it exposes Plaintiffs to hatred, contempt,

26   ridicule or obloquy, deprives them of the benefit of public confidence or social intercourse, and

27   injures them in their business, trade, and profession.
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                     Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 6                                                              L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 7 of 18




 1            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

 2   adequately or accurately described it. Defendant denies the allegations in paragraph 21.

 3

 4            22.       Upon information and believe [sic], Defendant acted with actual malice in

 5   authoring and publishing the Article because the statements made, and impressions created by

 6   the Article are false and Defendant acted with reckless disregard as to their falsity. Upon

 7   information and belief, the Article was specifically published for the purpose of damaging

 8   Plaintiffs’ reputation and injuring them in their trade, business and profession.

 9            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

10   adequately or accurately described it. Defendant denies the allegations in paragraph 22.

11

12            23.       Upon information and belief, the Article was read by residents of San Juan

13   Count and the State of Washington.

14            ANSWER: Defendant lacks information sufficient to admit or deny the allegations in

15   paragraph 23 and therefore denies the same.

16

17            24.       As a direct and proximate result of the Article’s publication, Plaintiffs have

18   suffered significant reputational harm, shame, mortification and injury to their feelings, and

19   they have sustained special and general damages, which damages shall be fully proven at the

20   time of trial, including, but not limited to, loss of capital and revenue, lost productivity,

21   mitigation and other expenses, and loss of intangible assets.

22            ANSWER: Defendant denies the allegations in paragraph 24.

23

24            25.       Plaintiffs request a permanent injunction halting the continued dissemination of

25   the Article, and further ordering Defendant to remove the Article from the Internet and request

26   Google, Bing, Yahoo! and other search engine providers to remove the Article from their

27   respective search results. Without a permanent injunction judgment of this Court, the Article
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 7                                                             L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 8 of 18




 1   will continue to cause great and irreparable injury to Plaintiffs. Plaintiffs have no adequate

 2   remedy at law for injuries that they are currently suffering and are likely to suffer as a result of

 3   the Article and the fah and defamatory statements contained therein.

 4             ANSWER: Paragraph 25 contains a prayer and legal conclusions that do not require a

 5   response. To the extent paragraph 25 contains factual allegations requiring a response,

 6   Defendant denies the allegations in paragraph 25.

 7

 8   Count II: False Light Invasion of Privacy

 9             26.      Plaintiffs repeat and reallege each and every allegation contained above and

10   below as though fully set forth herein.

11             ANSWER: Defendant re-alleges her responses in paragraphs 1-25 as fully set forth

12   herein.

13

14             27.      Defendant authored and published the Article that has placed Plaintiffs in a false

15   light, including but not limited to falsely accusing them of assault, murder and other acts of

16   moral turpitude.

17             ANSWER: Defendant admits she authored and published the Article. The Article

18   speaks for itself. Defendant denies that Plaintiffs have adequately or accurately described it.

19   Defendant denies any remaining allegations in paragraph 27.

20

21             28.      Defendant authored and published the Article without privilege or authorization.

22             ANSWER: Defendant denies the allegations in paragraph 28.

23

24             29.      The Article authored and published by Defendant would be highly offensive to a

25   reasonable person and continues to be highly offensive to Plaintiffs, because the Article

26   unreasonably attack Plaintiffs’ conduct and character in a manner that exceeds the bounds of

27   decency.
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                   Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 8                                                            L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 9 of 18




 1            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

 2   adequately or accurately described it. Defendant denies the allegations in paragraph 29.

 3

 4            30.       Defendant knew that many of the statements made in and impressions created by

 5   the Article are false or Defendant acted with reckless disregard as to their falsity.

 6            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

 7   adequately or accurately described it. Defendant denies the allegations in paragraph 30.

 8
 9            31.       The Article places Plaintiffs in a false light and was intended to and has caused

10   Plaintiffs ongoing mental anguish, suffering, and injury to their feelings.

11            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

12   adequately or accurately described it. Defendant denies the allegations in paragraph 31.

13

14            32.       As a direct and proximate result of the publication of the Article, Plaintiffs have

15   suffered significant reputational harm, shame, mortification and injury to their feelings and

16   sustained special and general damages, which damages shall be fully proven at the time of trial,

17   including, but not limited to, loss of capital and revenue, lost productivity, mitigation and other

18   expenses, and loss of intangible assets.

19            ANSWER: Defendant denies the allegations in paragraph 32.

20

21            33.       Plaintiffs request a permanent injunction halting the continued dissemination of

22   the Article described herein, and further ordering Defendant to remove the Article from the

23   Internet and request Google, Bing, Yahoo! and other search engine providers to remove the

24   Article from their respective search results. Without a permanent injunction judgment of this

25   Court, the Article will continue to cause great and irreparable injury to Plaintiffs and Plaintiffs

26   have no adequate remedy at law for injuries that they are currently suffering and are likely to

27   suffer as a result of the Article.
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 9                                                             L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 10 of 18




 1             ANSWER: Paragraph 33 contains a prayer and legal conclusions that do not require a

 2   response. To the extent paragraph 33 contains factual allegations requiring a response,

 3   Defendant denies the allegations in paragraph 33.

 4

 5   Count III: Intrusion Invasion of Privacy

 6             34.      Plaintiffs repeat and reallege each and every allegation contained above and

 7   below as though fully set forth herein.

 8             ANSWER: Defendant re-alleges her responses in paragraphs 1-33 as fully set forth

 9   herein.

10

11             35.      Defendant intentionally intruded upon the seclusion and private affairs of

12   Plaintiffs through a course of conduct, as described above, which seriously alarms, annoys and

13   harasses Plaintiffs.

14             ANSWER: Defendant denies the allegations in paragraph 35.

15

16             36.      Defendant’s intrusion identified the Plaintiffs and has been substantial.

17             ANSWER: Defendant denies the allegations in paragraph 36.

18
19             37.      Defendant’s intrusion would be highly offensive to a reasonable person.

20             ANSWER: Defendant denies the allegations in paragraph 37.

21

22             38.      Defendant’s intrusion is intended to and has caused Plaintiffs ongoing mental

23   anguish and suffering and injury to their feelings.

24             ANSWER: Defendant denies the allegations in paragraph 38.

25

26             39.      As a direct and proximate result of Defendant’s conduct described herein,

27   Plaintiffs have suffered significant reputational harm, shame, mortification and injury to his
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 10                                                            L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 11 of 18




 1   feelings and sustained special and general damages, which damages shall be fully proven at the

 2   time of trial, including, but not limited to, loss of capital and revenue, lost productivity,

 3   mitigation and other expenses, and loss of intangible assets.

 4             ANSWER: Defendant denies the allegations in paragraph 39.

 5

 6             40.      Plaintiffs request a permanent injunction halting the continued and repeated

 7   intrusions upon their seclusion described herein, and further ordering Defendant to remove the

 8   Article from the Internet and request Google, Bing, Yahoo! and other search engine providers

 9   to remove the Article from their respective search results. Without a permanent injunction

10   judgment of this Court, the Article will continue to cause great and irreparable injury to

11   Plaintiffs and Plaintiffs have no adequate remedy at law for injuries that they are currently

12   suffering and are likely to suffer as a result of Defendant’s conduct alleged herein.

13             ANSWER: Paragraph 40 contains a prayer and legal conclusions that do not require a

14   response. To the extent paragraph 40 contains factual allegations requiring a response,

15   Defendant denies the allegations in paragraph 40.

16

17   Count IV: Injurious Falsehood

18             41.      Plaintiffs repeat and reallege each and every allegation contained above and

19   below as though fully set forth herein.

20             ANSWER: Defendant re-alleges her responses in paragraphs 1-41 as fully set forth

21   herein.

22

23             42.      Defendant authored and published the Article with the intent to cause harm to

24   Plaintiff Sambodha Inc.

25             ANSWER: Defendant admits she authored and published the Article. The Article

26   speaks for itself. Defendant denies that Plaintiffs have adequately or accurately described it.

27   Defendant denies any remaining allegations in paragraph 42.
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                   Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 11                                                           L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 12 of 18




 1

 2            43.       Defendant authored and published the Article with actual knowledge of the

 3   falsity or reckless disregard as to the falsity of the statements contained therein.

 4            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

 5   adequately or accurately described it. Defendant denies the allegations in paragraph 43.

 6

 7            44.       Defendant authored and published the Article intentionally, spitefully and with

 8   ill will towards Plaintiff Sambodha, Inc.

 9            ANSWER: Defendant admits she intentionally authored and published the Article.

10   Defendant denies the remaining allegations in paragraph 44.

11

12            45.       As a direct and proximate result of Defendant’s conduct described herein,

13   Plaintiff Sambodha, Inc. has suffered significant reputational harm and sustained special and

14   general damages, which damages shall be fully proven at the time of trial, including, but not

15   limited to, loss of capital and revenue, lost productivity, mitigation and other expenses, and loss

16   of intangible assets.

17            ANSWER: Defendant denies the allegations in paragraph 45.

18
19            46.       Plaintiff Sambodha Inc. requests a permanent injunction halting the continued

20   dissemination of the Article, and further ordering Defendant to remove the Article from the

21   Internet and request Google, Bing, Yahoo! and other search engine providers to remove the

22   Article from their respective search results. Without a permanent injunction judgment of this

23   Court, the Article will continue to cause great and irreparable injury to Plaintiff and Plaintiff

24   has no adequate remedy at law, for injuries that it is currently suffering and is likely to suffer as

25   a result of Defendant’s conduct alleged herein.

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 12                                                          L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 13 of 18




 1             ANSWER: Paragraph 46 contains a prayer and legal conclusions that do not require a

 2   response. To the extent paragraph 46 contains factual allegations requiring a response,

 3   Defendant denies the allegations in paragraph 46.

 4

 5   Count V: Tortious Interference

 6             47.      Plaintiffs repeat and reallege each and every allegation contained above and

 7   below as though fully set forth herein.

 8             ANSWER: Defendant re-alleges her responses in paragraphs 1-46 as fully set forth

 9   herein.

10

11             48.      Plaintiffs have existing business relationships with customers and other persons

12   relating to their business.

13             ANSWER: Defendant lacks information sufficient to admit or deny the allegations in

14   paragraph 48 and therefore denies the same.

15

16             49.      Plaintiffs have a reasonable expectation of future professional relationships with

17   existing customers, prospective customers, employees and others with whom Plaintiffs do

18   business or with whom Plaintiffs may reasonably expect to do business. This expectancy is

19   based, in part, on the considerable time, energy and resources it takes to develop the goodwill

20   and reputation associated with Plaintiffs professional reputations.

21             ANSWER: Defendant lacks information sufficient to admit or deny the allegations in

22   paragraph 49, and therefore denies the same.

23

24             50.      Upon information and belief, Defendant was aware of Plaintiffs’ existing and/or

25   prospective professional and business relationships.

26             ANSWER: Defendant denies the allegations in paragraph 50.

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                   Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 13                                                           L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 14 of 18




 1            51.       As described herein, Defendant intentionally and/or purposefully interfered with

 2   Plaintiffs’ existing and prospective relationships by intentionally authoring and publishing the

 3   Article.

 4            ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

 5   adequately or accurately described it. Defendant denies the allegations in paragraph 51.

 6

 7            52.       Defendant communicated the Article of and concerning Plaintiffs to third

 8   persons via the Internet and/or intentionally made the Article accessible to third persons on the

 9   Internet without password protection.

10            ANSWER: Defendant admits she published the Article on the Internet, and that no

11   password was required to view the Article. Defendant denies any remaining allegations in

12   paragraph 52.

13

14            53.       Plaintiffs’ damages include but are not limited to, general damages, economic

15   damages such as lost profits, online remediation related costs, and out-of-pocket expenses,

16   exemplary damages, court costs and interest.

17            ANSWER: Defendant denies the allegations in paragraph 53.

18
19            54.       Plaintiffs request a permanent injunction halting the continued dissemination of

20   the Article, and further ordering Defendant to remove the Article from the Internet and request

21   Google, Bing, Yahoo! and other search engine providers to remove the Article from their

22   respective search results. Without a permanent injunction judgment of this Court, the Article

23   will continue to cause great and irreparable injury to Plaintiffs and Plaintiffs have no adequate

24   remedy at law for injuries that they are currently suffering and are likely to suffer as a result of

25   Defendant’s conduct alleged herein.

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 14                                                          L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 15 of 18




 1             ANSWER: Paragraph 54 contains a prayer and legal conclusions that do not require a

 2   response. To the extent paragraph 54 contains factual allegations requiring a response,

 3   Defendant denies the allegations in paragraph 54.

 4

 5   Count VI: Intentional Infliction of Emotional Distress

 6             55.      Plaintiffs repeat and reallege each and every allegation contained above and

 7   below as though fully set forth herein.

 8             ANSWER: Defendant re-alleges her responses in paragraphs 1-54 as fully set forth

 9   herein.

10

11             56.      In authoring and publishing the Article, Defendant acted recklessly and with the

12   intent to cause severe emotional distress to Plaintiffs.

13             ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

14   adequately or accurately described it. Defendant denies the allegations in paragraph 56.

15

16             57.      Defendants [sic] conduct in authoring and publishing the Article was extreme

17   and outrageous and resulted in severe emotional distress to Plaintiffs, beyond mere annoyance,

18   inconvenience, and embarrassment.

19             ANSWER: The Article speaks for itself. Defendant denies that Plaintiffs have

20   adequately or accurately described it. Defendant denies the allegations in paragraph 57.

21

22             58.      As a result of Defendant’s conduct, Plaintiffs have suffered damages including

23   but not limited to, general damages, economic damages such as lost profits, online remediation

24   related costs, and out-of-pocket expenses, exemplary damages, court costs and interest.

25             ANSWER: Defendant denies the allegations in paragraph 58.

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 15                                                          L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 16 of 18




 1            59.       Plaintiffs request a permanent injunction halting the continued dissemination of

 2   the Article, and further ordering Defendant to remove the Article from the Internet and request

 3   Google, Bing, Yahoo! and other search engine providers to remove the Article from their

 4   respective search results. Without a permanent injunction judgment of this Court, the Article

 5   will continue to cause great and irreparable injury to Plaintiffs and Plaintiffs have no adequate

 6   remedy at law for injuries that they are currently suffering and are likely to suffer as a result of

 7   Defendant’s conduct alleged herein.

 8            ANSWER: Paragraph 59 contains a prayer and legal conclusions that do not require a

 9   response. To the extent paragraph 59 contains factual allegations requiring a response,

10   Defendant denies the allegations in paragraph 59.

11

12                                DEFENDANT’S AFFIRMATIVE DEFENSES

13            60.       Defendant asserts the following defenses without assuming any burden of proof

14   as to any fact issue or other element of any cause of action that properly belongs to Plaintiffs.

15   Defendant reserves the right to amend or supplement its defenses.

16                                          First Affirmative Defense

17            61.       Plaintiffs fail to state a claim upon which relief can be granted.

18                                         Second Affirmative Defense

19            62.       Plaintiffs’ claims are barred in whole or in part by the failure to mitigate

20   damages, if any.

21

22                                           PRAYER FOR RELIEF

23            WHEREFORE, having answered, as stated above, Defendant requests a judgment in its

24   favor, as follows:

25            1.        That Plaintiffs take nothing from their Complaint;

26            2.        The claims set forth in Plaintiffs’ First Amended Complaint be dismissed, in

27                      their entirety, with prejudice;
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                     Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 16                                                             L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 17 of 18




 1            3.        The Court award such other relief as is just and proper under the circumstances.

 2            DATED this 25th day of September, 2019.

 3                                                       Davis Wright Tremaine LLP
                                                         Attorneys for Defendant
 4

 5                                                       By s/ Tim Cunningham
                                                            Tim Cunningham, WSBA # 50244
 6                                                          Ambika K. Doran, WSBA # 38237
                                                            920 Fifth Avenue, Suite 3300
 7                                                          Seattle, WA 98104-1610
                                                            Telephone: 206-757-8030
 8                                                          Fax: 206-757-7030
                                                            E-mail: timcunningham@dwt.com
 9                                                          E-mail: ambikadoran@dwt.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 17                                                          L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01494-RAJ Document 10 Filed 09/25/19 Page 18 of 18



                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
 2
     the CM/ECF system, which will send notification of such filing to those attorneys of record
 3
     registered on the CM/ECF system. All other parties (if any) shall be served in accordance with
 4
     the Federal Rules of Civil Procedure.
 5
              DATED this 25th day of September, 2019.
 6
                                                        Davis Wright Tremaine LLP
 7                                                      Attorneys for Defendant
 8
                                                        By s/ Tim Cunningham
 9                                                         Tim Cunningham, WSBA # 50244
                                                           Ambika K. Doran, WSBA # 38237
10                                                         920 Fifth Avenue, Suite 3300
                                                           Seattle, WA 98104-1610
11                                                         Telephone: 206-757-8030
                                                           Fax: 206-757-7030
12                                                         E-mail: timcunningham@dwt.com
                                                           E-mail: ambikadoran@dwt.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                                                                  Davis Wright Tremaine LLP
     (No. 2:19-cv-01494-RAJ) - 18                                                          L AW O FFICE S
     4837-5068-9433v.4 0201511-000001                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
